UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 96-1344



SHERRI L.; PATRICIA T.; PAUL T.,

                                           Plaintiffs - Appellants,

           versus


KANAWHA COUNTY BOARD OF EDUCATION; CARL B.
CURRIE; RANDALL TRAVIS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-94-383-2)


Argued:   June 3, 1997                        Decided:   July 2, 1997


Before HALL and MICHAEL, Circuit Judges, and TILLEY, United States
District Judge for the Middle District of North Carolina, sitting
by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Robert Clarke VanDervort, ROBINSON & MCELWEE, Charleston,
West Virginia, for Appellants.     Jan L. Fox, STEPTOE & JOHNSON,
Charleston, West Virginia, for Appellee Board of Education; Marilyn
Tallman McClure, MCQUEEN, HARMON & POTTER, L.C., Charleston, West
Virginia, for Appellee Currie.     ON BRIEF: William E. Robinson,
Brent D. Benjamin, ROBINSON & MCELWEE, Charleston, West Virginia,
for Appellants. David Paul Cleek, MCQUEEN, HARMON & POTTER, L.C.,
Charleston, West Virginia, for Appellee Currie.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Sherri L. and her parents, Patricia T. and Paul T., appeal the

order granting summary judgment to the Kanawha County Board of Edu-

cation, Carl Currie, and Randall Travis, in an action arising out

of a relationship between Sherri and Currie that lasted from 1984

through 1986 or 1987.   Sherri was a ninth grade student in 1984 and

Currie was a coach at her school.

     The action was filed on May 16, 1994, and the parties agree

that West Virginia’s two-year statute of limitations applies to all

of the claims.   When the various claims accrued was a matter of

dispute. The district court held that each cause of action accrued

at some point during the period of the improper relationship and,

therefore, even taking into consideration the tolling of the stat-

ute of limitations until Sherri’s eighteenth birthday on February

7, 1988, all of the claims were time-barred.      Our review of the

record, the district court’s memorandum opinion, and the arguments

of counsel discloses that this appeal is without merit. According-

ly, we affirm on the reasoning of the district court.   Sherri L. v.

Kanawha County Bd. of Educ., C/A No. 2:94-0383 (S.D.W.Va. March 1,

1996) (`Memorandum Order').



                                  2
    AFFIRMED




3